Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered February 26, 2008, convicting defendant, after a jury trial, of criminal possession of a forged instrument in the second degree and attempted forgery in the second degree (two counts) and sentencing him, as a second felony offender, to an aggregate term of 3 to 6 years, unanimously affirmed.
Defendant’s general objection (see People v Tevaha, 84 NY2d 879 [1994]) failed to preserve his argument that the People’s expert on altered MetroCards invaded the jury’s province by expressing an opinion on the ultimate issue of intent, and we decline to review it in the interest of justice. As an alternative holding, we find that the testimony was permissible (see People v Hicks, 2 NY3d 750, 751 [2004]; People v Kanner, 272 AD2d 866, 867 [2000], lv denied 95 NY2d 867 [2000]), and that, in any event, any error in this regard was harmless. Concur—Mazzarelli, J.P., Sweeny, Freedman, Richter and Manzanet-Daniels, JJ.